Citation Nr: 0009273	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  99-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,996.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 determination of the VA Louisville Regional 
Office's (RO) Committee on Waivers and Compromises (the 
Committee), which denied waiver of recovery of a $5,996 
overpayment of pension benefits.  In January 2000, the 
veteran testified at a hearing at the Nashville RO, as that 
office was closer to his home than the Louisville RO.  

As the veteran has not questioned the validity of the debt at 
issue, and because the Board is satisfied that the debt was 
properly created, the question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 


FINDINGS OF FACT

1.  The RO has calculated the veteran was paid $5,996 in 
pension benefits to which he had no legal entitlement.

2.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

3.  While VA was solely at fault in the creation of the debt, 
repayment would not produce undue financial hardship or 
deprive the veteran of the basic necessities of life, nor 
would it defeat the purpose for which pension benefits were 
intended, and failure to recover the overpaid benefits would 
result in unfair gain to the veteran; these latter elements 
outweigh any other considerations with regard to equity and 
good conscience.


CONCLUSION OF LAW

Recovery of the $5,996 overpayment of pension benefits would 
not violate the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that by August 1993 rating 
decision, the RO granted the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD) and 
assigned it a 30 percent rating, effective April 16, 1993.  
Effective August 15, 1994, he was awarded Chapter 31 
benefits, including a subsistence allowance.  

By March 1996 rating decision, the RO increased the 
disability rating for the veteran's PTSD to 50 percent.  In 
addition, the RO awarded nonservice-connected pension 
benefits, effective September 19, 1995.  Apparently 
overlooking the fact that he was in receipt of monthly income 
from the Chapter 31 program, by May 1996 letter, the RO 
notified the veteran that, effective October 1, 1995, he 
would receive pension benefits in lieu of compensation 
benefits, as the pension benefit was the greater benefit.  

In September 1998, the veteran's VA vocational and 
rehabilitation counselor discovered that the veteran had 
simultaneously been in receipt of a Chapter 31 subsistence 
allowance and nonservice-connected pension benefits.  Under 
applicable criteria, payments of any kind, including under 
Chapter 31 must be counted as income for VA pension purposes, 
unless they are specifically excluded.  See 38 U.S.C.A. 
1521(b); 38 C.F.R. 3.271(a) (1999).  

By October 1998 letter, the RO notified the veteran that his 
benefits had been decreased, retroactively.  The RO explained 
that because he had received a Chapter 31 subsistence 
allowance from October 1996 to April 1998, with consideration 
of this monthly income, his compensation benefits (i.e., a 50 
percent rating for PTSD) had actually been the greater 
benefit.  As such, the RO indicated that they had adjusted 
his award to pay him VA compensation benefits from November 
1, 1996 to May 1, 1998, after which time his pension benefits 
were continued based on no income.  An overpayment of pension 
benefits in the amount of $5,996 resulted from this action.

The veteran thereafter requested waiver of the overpayment, 
claiming financial hardship.  In support of his claim for 
waiver of the overpayment, he submitted a Financial Status 
Report (VA Form 20-5655) in November 1998 on which he 
indicated that his monthly income was $1,423, and that his 
monthly expenses (including $210 for food, $110 for a phone, 
and $194 for payments on installment loans), totaled $1,084, 
amounting to a monthly surplus of $339.

By February 1999 rating decision, the RO granted him an 
increase in his disability rating for PTSD to 70 percent, and 
awarded him a total rating based on individual 
unemployability due to service-connected disability, 
effective June 2, 1998.

By March 1999 decision, the Committee denied the veteran's 
request for a waiver of the $5,996 overpayment.  In its 
decision, the Committee found no indication of fraud, bad 
faith, or misrepresentation of a material fact on the part of 
the veteran.  Moreover, the Committee determined that the 
veteran was not at fault in the creation of the overpayment, 
in that VA's failure to offset his pension in the amount of 
his Chapter 31 benefits had caused the overpayment at issue.  
However, the Committee determined that the veteran would not 
experience financial hardship in repaying the debt, given his 
reported income and expenses.  In that respect, it was 
further noted that the veteran had recently been awarded a 
total rating based on individual unemployability and that his 
monthly income (including Social Security benefits) was now 
$2,878.  

The veteran appealed the Committee's determination, arguing 
that because he had not been at fault in the creation of the 
overpayment, he should not be forced to repay it.  He also 
claimed that he had been advised by a VA employee that he 
would not have to pay back the debt.

In January 2000, the veteran testified at a hearing at the 
Nashville RO and repeatedly reiterated his assertions that he 
should not be forced to pay back the debt, as he was not at 
fault in its creation.  In response to questions about his 
current financial situation and his ability to repay the 
debt, the veteran responded that he was "not destitute."  
However, he indicated that he would try to submit an amended 
financial status report.  The record was held open, in 
abeyance for 30 days, but no further information was 
forthcoming.

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs in 
that finding.  As the Board has found that the veteran's 
actions did not represent fraud, misrepresentation or bad 
faith, the next issue which must be addressed is whether the 
collection of the debt would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1999).  In this case, there 
is absolutely no indication whatsoever that the veteran bears 
any fault in the creation of this debt.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1999).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
VA's failure to offset the veteran's Chapter 31 benefits from 
his pension.  Again, he bears no fault in the creation of 
this debt.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1999).  The 
most recent Financial Status Report completed by the veteran 
showed that as of November 1998, his monthly income exceeded 
his monthly expenses by $339.  The Board finds that this 
surplus is indicative of the veteran's ability to repay his 
debt to VA.  It is noted that at the time of the November 
1998 Financial Status Report, the veteran indicated that has 
$194 in monthly installment loan payments.  He did not supply 
evidence which would suggest that his indebtedness to the 
Government should not be afforded the same consideration and 
attention he provides to other creditors.  

Moreover, the Board notes that since he completed that 
Financial Status Report, the veteran was awarded a total 
rating based on individual unemployability; his total monthly 
income now approximates $2,878.  Assuming that his monthly 
expenses are roughly the same as they were in November 1998, 
he would now have a monthly surplus of approximately $1,400.  
After carefully analyzing the veteran's financial status, it 
is the Board's opinion that repayment of the outstanding 
indebtedness would not preclude him from providing the basic 
necessities of life to himself and his family.  

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1999).  In this case, the pension benefits paid to the 
veteran derive from a needs-based program intended to assure 
that beneficiaries are able to meet their basic needs.  In 
this case, the veteran currently receives income from the 
Social Security Administration and VA, clearly more than 
sufficient to provide for his basic needs, despite his total 
disability.  Thus, recovery of the overpayment would not 
defeat the purpose of the benefits originally authorized.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1999).  
In this case, regardless of who was at fault in the creation 
of the debt, the veteran received additional VA benefits to 
which he was not entitled under the law.  Under the 
circumstances in this case, nonrecovery of such a windfall 
would clearly produce unjust enrichment and unfair gain to 
this veteran; such a situation cannot be justified here 
especially in connection with a VA program where currently 
there are many needy recipients vying for limited government 
resources. 

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1999).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$5,996 overpayment would not be against the principles of 
equity and good conscience.  Thus, waiver of recovery of the 
overpayment is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that a VA employee 
advised him that he would not have to repay his debt.  Even 
assuming arguendo that he did receive such erroneous 
information from a VA employee, that fact does not provide a 
basis on which to grant his claim.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (a 
veteran was not entitled to education benefits based on his 
assertion that misleading or erroneous information was 
provided regarding education benefits).

In closing, the Board notes that the veteran may attempt to 
negotiate a compromise repayment of the overpayment at issue 
in this case with the RO.  A review of the record indicates 
that he may have already begun repayment of the debt at 
issue.  In any event, however, the Board does not have 
jurisdiction over and there is no right of appeal from an RO 
decision on a compromise offer.  38 C.F.R. § 1.958 (1999). 


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $5,996, is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

